Exhibit 10.3

August 30, 2013

Mr. Roger W. Lindsay

 

 

 

 

Dear Roger:

In addition to your current duties as Chief Human Resources Officer (“CHRO”,
Ryerson Inc. (the “Company”), I am pleased to offer you the position of
President, Ryerson Canada, reporting to the President and CEO, Ryerson Inc.,
subject to you obtaining any necessary work permit to reside and work in Canada
(the ‘‘Work Permit”). It is expected that the duration of your assignment (your
“Assignment”) as President, Ryerson Canada will be 2 to 3 years, after which you
would continue your duties on a full-time basis as CHRO as an employee of the
Company. For the duration of your Assignment, your employer will be Ryerson
International Material Management Services, Inc. (“RIMMSI”, and together with
the Company and its subsidiaries and affiliated companies, “Ryerson”). The
severance agreement as outlined in your original offer letter will continue to
apply on the termination of this assignment.

Below are the general terms and conditions of our offer. Subject to you
obtaining the Work Permit, the Effective Date of this Agreement is September 9,
2013 and your start date for your new position will be September 9, 2013.

COMPENSATION

Your base annual salary will be US$309,000, to be paid periodically in
accordance with the Company’s regular payroll process and procedures during your
employment and will be subject to all required withholdings. You will continue
to be paid through the U.S. payroll system in U.S. dollars. Additionally, you
will continue to be eligible to participate in the Company’s Annual Incentive
Plan (“AIP”) program. Your AIP opportunity is 50% of base salary for “on-target”
performance. The AIP business unit performance basis for your 2013 AIP payment
will be the Ryerson Inc. corporate performance. For subsequent years while you
continue to hold both assignments, the business unit performance basis for your
AIP payment will be based 50% on Ryerson Canada and 50% Ryerson Inc. corporate.
Each component will be calculated separately. This 50/50% split may be changed
by mutual agreement between you, the Company and RIMMSI when AIP targets are set
at the beginning of AIP plan years.

You will continue to be eligible to participate in the Company’s Participation
Plan (the “Plan”) subject to the terms and conditions of the Plan, with an
allocation of performance units equal to 0.75 percentage points of the
management allocation.

BENEFITS

You will be provided with health and welfare coverage through an international
health and welfare plan. The coverage for you and eligible dependents includes
medical, dental and evacuation benefits. The specific terms of the coverage may
change from year-to-year, including deductibles, coinsurance and premium
sharing. In addition, the Company will continue to provide life insurance,
short-term and long-term disability benefits and voluntary life and accidental
death and dismemberment insurance, in accordance with the health and welfare
benefit plans in effect for employees of U.S.-based units. You will continue to
be eligible for the Company’s 40l (k) plan. The Company reserves the right to
modify or terminate benefit plans at its discretion.



--------------------------------------------------------------------------------

VACATION

You will continue to be entitled to four (4) weeks of paid vacation annually,
plus one (1) extra week per year during this assignment.

BUSINESS EXPENSES

You will be reimbursed, on terms and conditions that are applicable to other
similarly situated associates of Ryerson Inc. and Ryerson Canada, for reasonable
out-of-pocket expenses for entertainment, travel, meals, lodging and similar
items, consistent with the Company’s expense reimbursement policy in effect at
the time, subject to the terms of that policy.

EXPATRIATE ASSIGNMENT-RELATED EXPENSES

HOUSING ALLOWANCE

The company will provide you with a two-bedroom furnished apartment and
utilities at no cost to you for the duration of your assignment.

LEASE CANCELLATION FEE

You will be reimbursed for the lease cancellation fee which you are obligated to
pay for your apartment in Chicago.

AUTOMOBILE

RIMMSI shall pay for or shall reimburse you for the amount of the monthly lease
payment for the automobile approved by Ryerson Canada for your business use. You
shall be responsible for the cost of fuel for personal use. RIMMSI shall be
responsible for all other automobile-related expenses such as registration,
insurance, personal driver’s license, maintenance, etc.

TAX PREPARATION SERVICE

RIMMSI will pay for or reimburse you for annual tax preparation service fees for
services provided by a firm selected by RIMMSI. The tax service will terminate
the year following the last tax return which includes income as a Ryerson
expatriate. This service will be provided even if your employment with Ryerson
has terminated for any reason.

MOVING EXPENSES

RIMMSI will pay for or reimburse you for reasonable moving expenses incurred
with your move to the Toronto, Ontario, Canada area. Such moving expenses shall
the reasonable cost of packing, loading and moving household articles and
belongings to the Toronto area. You will also receive a disturbance allowance of
one month’s salary (net) to cover the miscellaneous expenses associated with the
move.



--------------------------------------------------------------------------------

REPATRIATION

RIMMSI will pay the cost or reimburse you for your repatriation to the United
States. Repatriation is agreed to be the cost of one-way approved airline
tickets from Toronto to the United States and the reasonable cost of packing,
loading and moving your household articles and belongings to one destination in
the United States. The repatriation process is to be completed within forty-five
(45) days of the Assignment termination date.

TAX EQUALIZATION

You shall receive full tax equalization to ensure that your tax liability will
neither exceed nor be less than your tax liability if you were living and
working in the United States. You will be fully reimbursed for all taxes
associated with the relocation and all other expatriate assignment-related
allowances. RIMMSI will report as income to you any of the above-listed payments
or reimbursements required by law or the policies of the Company.

AT-WILL EMPLOYMENT

RIMMSI and you acknowledge and agree that either party may terminate your
employment under this agreement for any or no reason. RIMMSI asks that you
provide at least 30 days’ notice if you wish to terminate your employment.

SEVERANCE

In the event that RIMMSI terminates your employment without cause, then RIMMSI
shall pay to you an amount equal to fifty-two (52) weeks of your then current
base salary, which payment shall (a) be subject to and reduced by all necessary
and appropriate withholdings and deductions, (b) be paid to you in periodic
installments in accordance with the Company’s regular payroll schedule, and
(c) be contingent upon your executing a mutually acceptable release of Ryerson
as well as a non-compete agreement.

Notwithstanding the foregoing, RIMMSI’s obligation to make severance payments to
you, if any, shall terminate in the event you secure employment, either as an
employee or an independent contractor, with Platinum Equity, LLC or one of its
affiliates, on a full time basis.

OTHER AGREEMENTS

This Agreement constitutes the sole and complete Agreement between Ryerson and
you and supersedes all other agreements, both oral and written, between Ryerson
and you with respect to the matters contained herein, including without
limitation the letter agreement between the Company and you dated August 10,
2011.

GENERAL

You agree that the provisions of this letter are severable; and if any portion
thereof shall be declared unenforceable, the same shall not affect the
enforceability of all other provisions hereof. It is the intent of the parties
to this letter that if any portion of this letter contains provisions which are
held to be unreasonable then, in such event, a court shall fix the terms of this
agreement or shall enforce the terms and provisions hereof to the extent deemed
reasonable by the court.

This letter and the terms and conditions hereof are to be construed, governed
and interpreted in accordance with the laws of the state of Illinois, without
giving effect to its conflict of law principles.



--------------------------------------------------------------------------------

Should you have any questions about this letter, please contact me at
312-292-5010. Two copies of this letter are enclosed. Please sign both copies
and return one to me.

 

Very Truly Yours,

/s/ Michael C. Arnold

Michael C. Arnold President & Chief Executive Officer Ryerson Inc. AGREED TO AND
ACCEPTED:

/s/ Roger W. Lindsay

Roger W. Lindsay Date: 9/7/2013 On behalf of Ryerson International Material
Management Services, Inc.

/s/ Michael C. Arnold

Michael C. Arnold, President & Chief Executive Officer Date: Aug. 30, 2013